J-A26037-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HENRY JOHNSON                              :
                                               :
                       Appellant               :   No. 1907 EDA 2020

       Appeal from the Judgment of Sentence Entered September 9, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0003591-2019


BEFORE: BOWES, J., STABILE, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                               FILED JUNE 8, 2022

        Henry Johnson (Appellant) appeals from the judgment of sentence

imposed in the Philadelphia County Court of Common Pleas following his non-

jury conviction of persons not to possess firearms, firearms not to be carried

without a license, and carrying firearms on public streets in Philadelphia.1

Appellant contends the trial court erred in denying his pretrial motion to

suppress evidence and statements when: (1) the police lacked reasonable

suspicion to detain him following a traffic stop; (2) the police unlawfully seized

evidence absent a warrant, or probable cause and exigent circumstances; (3)

the police unlawfully searched his vehicle; and (4) the Commonwealth failed

to prove statements he made were lawfully obtained. For the reasons below,

we vacate the judgment of sentence, and remand for further proceedings.
____________________________________________


1   See 18 Pa.C.S. §§ 6105(a)(1), 6016(a)(1), and 6108, respectively.
J-A26037-21



        The relevant facts, developed during Appellant’s pretrial suppression

hearing, are as follows.         At approximately 8:50 p.m. on May 3, 2019,

Philadelphia Police officer Nabil Assad and his partner2 were on duty in the

500 block of 59th Street in Philadelphia when they observed a vehicle traveling

“with a driver’s side headlight out and the high-beams on[.]” N.T. Suppression

H’rg, 10/10/19, at 9-10. They stopped the vehicle in an area Officer Assad

described as “violent.” Id. at 10, 12. There were two occupants — the driver,

later identified as Appellant, and a female passenger. See id. at 10.

        Officer Assad described what happened when he approached Appellant’s

vehicle:

        I approached the driver and asked him for his license, registration,
        and insurance. When he handed me over his driver’s license, I
        could see his chest was rising in and out. He was breathing at a
        rapid pace, his hands were shaking when he handed me over his
        driver’s license, and there was an odor of [fresh] marijuana
        coming from the vehicle.

N.T., Suppression H’rg, at 10. At that point, the officer “went back” to talk to

his partner “[a]bout his observation and what [they] were going to do next.”

Id. at 14-15. Officer Assad testified:

        I then had [Appellant] step out [of the vehicle]. I patted him down
        for weapons; didn’t find any. I then had him step back with my
        partner. And as soon as I looked down at the vehicle, on the
        driver floorboard there was a black-and-purple handgun.

Id. at 10. The officer stated the gun was observed “out in the open” by where

the driver’s right foot would be located. Id. at 11. Officer Assad “recovered
____________________________________________


2   The name of Officer Assad’s partner is not revealed in the record.


                                           -2-
J-A26037-21



the gun and . . . had the passenger step out.” Id. He then searched the

vehicle and recovered a “clear gray pill bottle . . . in the center console with

marijuana residue.” Id. There was also a small amount of marijuana in the

passenger’s purse, which Appellant claimed was his. Id. at 11-12. Officer

Assad acknowledged he did not ask Appellant about the marijuana odor before

directing him to step out of the vehicle and frisking him. Id. at 15.

        Appellant was subsequently arrested and charged with the three

firearms offenses and possession of a small amount of marijuana;3 however,

the marijuana charge was later dismissed. On July 2, 2019, Appellant filed an

omnibus pretrial motion seeking to suppress evidence obtained as a result of

an illegal frisk and arrest, and a warrantless search. See Appellant’s Omnibus

Motion, 7/2/19, at 1 (unpaginated). He filed a supplemental motion on the

morning of his scheduled suppression hearing — October 10, 2019 — in which

he argued the warrantless search of his vehicle, absent exigent circumstances,

violated the Pennsylvania Constitution, and “[t]he statement [he] gave to a

detective after the unlawful search of his car should be suppressed as fruit of

the poisonous tree.”       See Appellant’s Supplementary Motion to Suppress

Physical Evidence and Statement, 10/10/19, at 1, 3.

        Prior to the start of the hearing, the Commonwealth’s attorney

acknowledged that she had received the supplemental motion from Appellant

that morning, but that “it should not change [her] argument.”             N.T.,
____________________________________________


3   35 P.S. § 780-113(a)(31).


                                           -3-
J-A26037-21



Suppression H’rg, at 4. Appellant’s counsel explained to the trial court that

his   argument     involved     a   “relatively   recent   development”   since   the

Pennsylvania Supreme Court had recently granted a petition for allowance of

appeal in Commonwealth v. Alexander, 3246 EDA 2017 (unpub. memo.)

(Pa. Super. Mar. 5, 2019).4 See N.T., Suppression H’rg, at 7.

       The only witness who testified at the suppression hearing was Officer

Assad. Following his testimony, Appellant’s counsel conceded “the validity of

the car stop[ because there was] no dispute that the headlight was out[,]”

and that the officer had the authority to ask Appellant “to step out of the car.”

N.T., Suppression H’rg, at 18-19.          However, Appellant was contesting the

legality of the frisk — since there was no evidence Appellant was armed and

dangerous — and the propriety of the vehicle search. The trial court denied

the suppression motion that same day.

       On March 2, 2020, Appellant filed a motion requesting the court reopen

the record and reconsider the denial of his suppression motion.            Appellant

sought to present evidence regarding the number of medical marijuana

cardholders in Pennsylvania and that fact that medical marijuana may be in



____________________________________________


4 As we will discuss infra, the Supreme Court’s subsequent decision in
Alexander changed the landscape of warrantless vehicle searches in
Pennsylvania. See Commonwealth v. Alexander, 243 A.3d 177, 207 (Pa.
2020) (holding that, under the Pennsylvania Constitution, warrantless
vehicle searches require both probable cause and exigent
circumstances; ‘one without the other is insufficient’”) (citation omitted and
emphasis added).

                                           -4-
J-A26037-21



dry leaf form.5 See Appellant’s Motion to Reopen the Presentation of Evidence

and to Reconsider the Denial of Motion to Suppress, 3/2/20, at 3. Appellant

also argued that the Pennsylvania Supreme Court’s May 2019 decision in

Commonwealth v. Hicks, 208 A.3d 916 (Pa. 2019) — which held that

possession of a concealed firearm does not itself create reasonable suspicion

that an individual may be dangerous — applied, with equal force, to the

possession of marijuana.6 See Appellant’s Motion to Reopen the Presentation

of Evidence and to Reconsider the Denial of Motion to Suppress at 3-4.

        The trial court heard argument on Appellant’s motion prior to the start

of his criminal trial on March 4, 2020. The court granted the motion to reopen

the record, and permitted Appellant to present evidence, by way of a

stipulated exhibit, of the number of active medical marijuana cards in

Pennsylvania during the relevant time periods. See N.T., Trial, 3/4/20, at 11.

However, the court denied the motion to reconsider its suppression ruling. Id.

at 11-12.


____________________________________________


5 By way of background, at the suppression hearing, Appellant’s counsel
argued to the court that although Officer Assad testified he detected an odor
of marijuana, “marijuana at this point is sort of proliferating as a medicinal
substitute.” N.T., Suppression H’rg, at 21. We note that Appellant’s
suppression hearing was conducted before the Supreme Court’s decision in
Commonwealth v. Barr, 266 A.3d 25 (Pa. 2021), which we will discuss
infra. The court responded that it did not believe “fresh marijuana [was]
sold in” medical marijuana dispensaries. N.T., Suppression H’rg, at 22
(emphasis added). Thus, Appellant intended to present evidence to dispute
the court’s belief.

6   Hicks was decided prior to Appellant’s suppression hearing.

                                           -5-
J-A26037-21



       Appellant proceeded immediately to a stipulated non-jury trial, where

the court found him guilty of all charges. On September 9, 2020, he was

sentenced to three concurrent terms of two to four years’ imprisonment,

followed by two years’ probation. This timely appeal followed. Thereafter,

Appellant complied with the trial court’s directive to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. In response, the trial

court issued an opinion requesting that we vacate the judgment of sentence

and remand for reconsideration in light of two recent decisions — Alexander,

supra, and Commonwealth v. Barr, 240 A.3d 1263 (Pa. Super. 2020)7 —

which set “new legal standards” for evaluating the propriety of a vehicle search

based on the odor of marijuana. See Trial Ct. Op., 2/4/21, at 5-6.

       Appellant raises the following claims for our review:

       A. Did not the lower court err in denying suppression of physical
          evidence and statements where Appellant was the subject of
          an investigative detention, the police lacked even reasonable


____________________________________________


7 Although the trial court relied on this Court’s opinion in Barr, that decision
was subsequently vacated by the Pennsylvania Supreme Court. See Barr,
266 A.3d at 44. Nevertheless, the Supreme Court agreed with this Court’s
determination that “the odor of marijuana alone does not amount to probable
cause to conduct a warrantless search of a vehicle but, rather, may be
considered as a factor in examining the totality of the circumstances.” Id. Its
decision to vacate this Court’s opinion was based on the fact that we remanded
the case to the trial court to consider whether there were other factors — in
addition to the odor of marijuana — supporting probable cause. See id. The
Supreme Court determined that, because “the record supported[ed] the trial
court’s conclusion that the troopers searched the car in question based solely
on the odor of marijuana coming from it[,]” a remand was unwarranted. Id.
(emphasis added).


                                           -6-
J-A26037-21


         suspicion to detain Appellant, and all evidence subsequently
         obtained was fruit of the poisonous tree?

      B. Did not the lower court err in denying suppression of physical
         evidence that was seized without a search warrant and in the
         absence of probable cause and exigent circumstances?

      C. Did not the lower court err in denying suppression of physical
         evidence where the police unlawfully searched Appellant’s car?

      D. Did not the lower court err in denying suppression of
         Appellant’s statement where the Commonwealth failed to
         prove that the statements were lawfully obtained?

Appellant’s Brief at 3.

      Our review of a trial court’s order denying a pretrial motion to suppress

is guided by the following:

      [O]ur standard of review . . . is limited to determining whether
      the factual findings are supported by the record and whether the
      legal conclusions drawn from those facts are correct. We are
      bound by the suppression court’s factual findings so long as they
      are supported by the record; our standard of review on questions
      of law is de novo. Where, as here, the defendant is appealing the
      ruling of the suppression court, we may consider only the evidence
      of the Commonwealth and so much of the evidence for the defense
      as remains uncontradicted. Our scope of review of suppression
      rulings includes only the suppression hearing record and excludes
      evidence elicited at trial.

Commonwealth v. Yandamuri, 159 A.3d 503, 516 (Pa. 2017) (citations and

footnote omitted).

      Because all of Appellant’s claims challenging the denial of his

suppression motion are interrelated, we will consider them together.

Appellant first argues he was subject to an investigative detention absent

reasonable suspicion that criminal activity was afoot. Appellant’s Brief at 13-

14. Although he does not contest the legitimacy of the initial traffic stop, or



                                     -7-
J-A26037-21



the authority of the police to order him out of the vehicle while investigating

the traffic violation, see N.T., Suppression H’rg, at 18-19, Appellant contends

that he was frisked absent specific and articulable facts that he was armed

and dangerous.       See Appellant’s Brief at 20-21.    Moreover, he insists the

officers then continued to           detain him   without reasonable   suspicion.

Appellant’s Brief at 14.

       Appellant argues the odor of marijuana, itself, does not support a

presumption of criminality since the passage of the Medical Marijuana Act

(MMA).8 See 35 P.S. §§ 10231.101-10231.2110; see also Appellant’s Brief

at 14-15. Further, he contends the other potential bases for his detention —

his nervous demeanor and the fact the stop occurred in a “violent” area — did

not supply the requisite reasonable suspicion. See id. at 16-18. Thus, he

asserts the physical evidence and his statements obtained following the frisk

should be suppressed as fruit of the poisonous tree. Id. at 22.

       Appellant also insists that the seizure of the gun was not permissible

under the plain view doctrine. Appellant’s Brief at 25. Appellant argues that

“[b]ut for [Officer Assad’s] unlawful frisk and seizure . . ., the officer would

not have been in a position to see the firearm.” Id. at 26. Moreover, based

upon Hicks, Appellant asserts that the “incriminating character of the gun was

not immediately apparent, so as to justify its seizure.” Id. at 26.
____________________________________________


8Appellant, like the trial court, relies on this Court’s decision in Barr. We
will discuss only the Supreme Court’s subsequent ruling in our analysis.



                                           -8-
J-A26037-21



       With regard to the subsequent vehicle search, Appellant contends the

search was unlawful pursuant to Alexander, which held that an officer must

possess both probable cause and exigent circumstances to conduct a

warrantless search of a vehicle. Appellant’s Brief at 29. He contends both “of

these things were lacking here.” Id.

       Lastly, he notes that, at his stipulated trial, the court permitted the

Commonwealth to introduce a statement he made “in which he allegedly

admitted to possession of the gun.” Appellant’s Brief at 30. However, he

claims the Commonwealth presented “no testimony whatsoever regarding this

alleged statement” during the suppression hearing, and, thus, “failed to prove

that the statement was lawfully obtained” in accordance with the dictates of

Miranda.9 Id. at 30-31.

       In response to Appellant’s arguments, the Commonwealth insists

Appellant    is   attempting     to   “complicate   this   straightforward   case[.]”

Commonwealth’s Brief at 12. It summarizes:

       This is a case in which a police officer lawfully stopped a car for a
       Vehicle Code violation at night and in a violent area. During the
       traffic stop, the driver was very nervous, and the officer saw a gun
       lying “out in the open” on the floor of the vehicle and within reach
       of one of the car’s occupants. The officer seized the weapon, and
       given that he had an objectively reasonable basis to fear for his
       safety, that seizure was justified.

Id.




____________________________________________


9   Miranda v. Arizona, 384 U.S.436 (1966).

                                           -9-
J-A26037-21



      The Commonwealth downplays the significance of both the frisk and the

vehicle search — noting no evidence was recovered “as a result of the frisk”

and “the sole drug charge was dismissed prior to trial.” Commonwealth’s Brief

at 20, 30. However, the Commonwealth contends Officer Assad was justified

in seizing the firearm he observed in plain view. Id. at 20. It emphasizes

that during the traffic stop, the officer had the authority to order Appellant

“out of the vehicle and to direct him to stand where his partner was.” Id. at

21. Consequently, the Commonwealth maintains Officer Assad had the right

to be in the position where he was when he saw the firearm in plain view. Id.

Once that occurred, he could seize the weapon because it posed a danger to

him and his partner. Id. at 22.

      Finally, with regard to Appellant’s statements, the Commonwealth

asserts (1) the statements were not “fruit of the poisonous tree” since Officer

Assad did not act unlawfully, and (2) Appellant waived his Miranda challenge

because he did not include it in either his original or supplemental pretrial

motion. Commonwealth’s Brief at 31-32. Accordingly, the Commonwealth

contends the trial court properly denied Appellant’s suppression motion, and

we should affirm the judgment of sentence.

      Upon our review, we conclude the Commonwealth’s summary of the

“facts” is far too simplistic and overlooks key details. Moreover, we agree with

the trial court that the Supreme Court’s recent decisions in Alexander and

Barr have changed the landscape of traffic stops during which an officer

detects an odor of marijuana. See Trial Ct. Op. at 4-5.

                                     - 10 -
J-A26037-21



        In Alexander, the Supreme Court reconsidered its 2014 plurality

decision in Commonwealth v. Gary, 91 A.3d 102 (Pa. 2014), which had

adopted the federal automobile exception to the warrant requirement, and

held that the only prerequisite to a warrantless vehicle search was probable

cause.     See Gary, 91 A.3d at 138 (“[N]o exigency beyond the inherent

mobility of a motor vehicle is required.”). The Alexander Court, however,

reversed course — and overruled Gary — based upon the “greater protection”

afforded to Pennsylvania citizens under our Constitution.       Alexander, 243

A.3d at 181. The Court held:

        As a result of today’s decision, we return to the pre-
        Gary application of our limited automobile exception under Article
        I, Section 8 of our Constitution, pursuant to which warrantless
        vehicle searches require both probable cause and exigent
        circumstances; one without the other is insufficient.

Id. at 207 (citation and quotation marks omitted).

        In Barr, the Supreme Court considered “to what extent, if at all, the

smell of marijuana can be considered when determining whether law

enforcement had probable cause to conduct a warrantless search of a vehicle”

in light of the enactment of the MMA.          Barr, 266 A.3d. at 28.   The Court

explained that although “the MMA makes abundantly clear that marijuana no

longer is per se illegal in this Commonwealth[,]” the possession of marijuana

is still illegal under the Controlled Substance, Drug, Device and Cosmetic Act10

“for those not qualified under the MMA.” Id. at 41. Accordingly, the Supreme
____________________________________________


10   35 P.S. §§ 780.101 et seq.


                                          - 11 -
J-A26037-21



Court held that “the odor of marijuana may be a factor, but not a stand-alone

one, in evaluating the totality of the circumstances for purposes of

determining whether police had probable cause to conduct a warrantless

search.” Id. In reaching this conclusion, the Court relied upon its decision in

Hicks, wherein it held that an individual’s mere possession of a concealed

firearm — absent any information that the individual was not permitted to

carry a firearm or that the individual intended to use the firearm for criminal

activity — did not supply the requisite reasonable suspicion to justify a Terry11

stop and frisk. Id. at 43. The Barr Court summarized:

        Applying such jurisprudence to the facts presented, we conclude
        that if lawful possession of an item due to legislative authorization
        to possess it cannot, in and of itself, permit an officer to infer
        criminal activity for purposes of effectuating a Terry stop, lawful
        possession of an item pursuant to legislative authorization is alone
        insufficient to satisfy the more stringent requirement of probable
        cause of criminal activity required to conduct a warrantless search
        of a vehicle.

Id.

        We agree with the trial court that the “new legal standards in Barr and

Alexander are retroactively applicable in this case.” Trial Ct. Op. at 5. Both

decisions were filed while Appellant’s case was pending on direct appeal, and

Appellant preserved these challenges in the trial court. See Commonwealth

v. Cabeza, 469 A.2d 146, 148 (Pa. 1983) (“[W]here an appellate decision

overrules prior law and announces a new principle, unless the decision

____________________________________________


11   Terry v. Ohio, 392 U.S. 1 (1968).


                                          - 12 -
J-A26037-21



specifically declares the ruling to be prospective only, the new rule is to be

applied retroactively to cases where the issue in question is properly preserved

at all stages of adjudication up to and including any direct appeal.”).

      Barr, in particular, is applicable to the case sub judice.      Here, the

Commonwealth focuses on the legality of the traffic stop and the officers’

authority to order Appellant out of the car during the stop.                See

Commonwealth’s Brief at 21. Moreover, it emphasizes Appellant’s nervous

demeanor, and that fact the stop occurred in “an area that was known for its

violence.” Id. at 27. The Commonwealth then summarily states: “[W]hen

the officer directed [Appellant] to get out of the car, as he was entitled to do,

he discovered that a handgun was lying on the floor of the car ‘out in the open’

right where [Appellant’s] feet had been.” Id.

      The Commonwealth all but ignores the fact that the odor of marijuana

precipitated Officer Assad’s decision to order Appellant out of the car and frisk

him. According to the officer’s testimony at the suppression hearing, he did

not observe the gun until after the frisk — which revealed no contraband or

weapons — and after he continued to detain Appellant by directing him to

move away from the car and towards his partner. See N.T., Suppression H’rg,

at 10.   Thus, if the frisk and continued detention were not supported by

reasonable suspicion, then, as Appellant argues, the officer did not lawfully

observe the gun in plain view.     See Commonwealth v. Heidelberg, ___

A.3d ___, ___, 2021 WL 5458398, *8 (Pa. Super. Nov. 23, 2021) (“The plain-

view doctrine permits the warrantless seizure of an object when: (1) an

                                     - 13 -
J-A26037-21



officer views the object from a lawful vantage point; (2) it is

immediately apparent to him that the object is incriminating; and (3) the

officer has a lawful right of access to the object.”) (citation omitted and

emphasis added).

       Here, the trial court explicitly stated in its opinion that the only factor

it considered in determining whether Officer Assad had probable cause for the

search of Appellant’s vehicle was the smell of marijuana. Trial Ct. Op. at 5.

The court “did not . . . evaluate any other factors in conjunction with the odor

of marijuana in its probable cause analysis.” Id. (citation and quotation marks

omitted).    This is impermissible under Barr.     Thus, we agree that we are

compelled to remand for reconsideration under the new standard.12

       We note, too, that upon remand, the trial court should also consider the

underlying basis for Officer Assad’s frisk and subsequent detention of

Appellant — for it was only after these acts that the officer observed the gun

in plain view. As explained supra, the Commonwealth ignores these crucial

factual determinations and argues that Officer Assad had the authority not
____________________________________________


12 Should the trial court determine the frisk and continued detention was
proper, it should then consider whether Alexander impacts the officer’s
subsequent search of the vehicle. See Commonwealth v. Lutz, ___ A.3d
___, ___, 2022 WL 433446, *5 (Pa. Super. Feb. 14, 2022) (officer properly
seized marijuana pipe in plain view in car without warrant; “the still-running
vehicle and open car door fulfilled the requirement of exigent circumstances
because the [officer] needed to enter the car to turn off the ignition[,]” and
once he did so, “he had lawful access to the pipe sitting on the driver’s seat
and seizure of it was lawful under the plain view doctrine, as informed by
Alexander”)



                                          - 14 -
J-A26037-21



only to order Appellant out of the car, but also to “control all movement in

[the]    traffic   encounter[.]”     Commonwealth’s       Brief   at   18,   citing

Commonwealth v. Wright, 224 A.3d 1104 (Pa. Super. 2019), appeal

denied, 237 A.3d 393 (Pa. 2020). Therefore, it maintains, “he was entitled

to have [Appellant] move back to where his partner was while he took the

actions necessary to complete the traffic stop.” Id.

        However, the reason Officer Assad frisked Appellant, and then continued

to detain him, is an important consideration. As the Supreme Court reinforced

in Hicks, “to proceed from a [lawful investigatory] stop to a frisk, the police

officer must reasonably suspect that the person stopped is armed and

dangerous.” Hicks, 208 A.3d at 921 (citation omitted and emphasis added).

In the present case, the trial court did not state whether this prerequisite was

satisfied.

        With regard to Appellant’s continued detention after the frisk, this Court

has recently explained:

              [W]here the purpose of an initial traffic stop has ended and
        a reasonable person would not have believed that he was free to
        leave, the law characterizes a subsequent round of questioning by
        the police as an investigative detention or arrest. In the absence
        of either reasonable suspicion or probable cause to support the
        arrest, the citizen is considered unlawfully detained. . . .

               Our Supreme Court has expressly recognized that an officer
        conducting a valid traffic stop may order the occupants of a vehicle
        to alight to assure his own safety. Once the primary traffic stop
        has concluded, however, the officer’s authority to order either the
        driver or occupant from the car is extinguished. Thus, if the officer
        directs or requests the occupants to exit the vehicle after
        resolution of the reason for the initial stop, the officer’s show of
        authority may constitute an investigatory detention subject to a

                                       - 15 -
J-A26037-21


       renewed showing of reasonable suspicion. Significantly, absent
       more, a police officer’s assessment that the occupants of a vehicle
       appear nervous does not provide reasonable suspicion for an
       investigative detention.

Commonwealth v. Mattis, 252 A.3d 650, 655 (Pa. Super. 2021) (citations

omitted).    Moreover, it is well settled that, following a lawful traffic stop,

“additional suspicion may arise before the initial stop’s purpose has been

fulfilled; then, detention may be permissible to investigate the new

suspicions.”     Wright, 224 A.3d at 1109 (citation and quotation marks

omitted). Again, the trial court did not determine when primary traffic stop

concluded, and, if it was before Officer Assad directed Appellant to move

toward his partner, the court did not analyze whether the officer possessed

reasonable suspicion to continue to detain Appellant.

       Thus, because we conclude that, in light of Barr and Alexander, there

remain several factual determinations that must be made in the first instance

by the trial court, we vacate the judgment of sentence and remand for

reconsideration of Appellant’s suppression motion.      See Yandamuri, 159

A.3d at 516. We also direct the court to consider whether the officer’s “plain

view” of the firearm was impacted by the preceding frisk (which garnered no

contraband), and whether the continued detention of Appellant was part of

the initial traffic stop, or a new investigation, that must be supported by

reasonable suspicion.13
____________________________________________


13In light of our disposition, we decline to address Appellant’s argument
concerning his alleged inculpatory statements. Indeed, the trial court did not
(Footnote Continued Next Page)


                                          - 16 -
J-A26037-21



       Judgment of sentence vacated.               Case remanded for proceedings

consistent with this Memorandum. Jurisdiction relinquished.

       Judge Bowes joins the memorandum.

       Judge Stabile files a concurring and dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/08/2022




____________________________________________


determine whether the statement introduced by the Commonwealth at trial
was properly obtained. If, upon remand, the trial court determines that the
seizure of the firearm was lawful, then it should also address Appellant’s
argument regarding his statement to police.


                                          - 17 -